In a summary proceeding to recover possession of real property, the order of the City Court of Yonkers, entered after trial, dismisses the landlord’s petition. The order of the County Court, Westchester County, reverses the City Court *819order and grants to the landlord a final order and warrant of possession. Order of the County Court unanimously affirmed, with costs. The lease instrument provides, “It is further understood and agreed that the tenant shall have the first option to renew this lease for a further term at the expiration thereof, at a renewal to be then agreed upon.” The phrase, “first option to renew”, grants a conditional option, meaning that the tenant may renew if the landlord again leases the premises. No additional evidence was necessary to clarify the meaning of that phrase, and the evidence which was received does not indicate that it has any other meaning. Moreover, the phrase, “at a renewal to be then agreed upon”, is too indefinite to form a material part of an enforcible agreement. Present — Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ.